

EXHIBIT 10.3
 


 


 
Date: February 5, 2007
 


 
Loan Contract
 
Between
 
All Borrowers listed on Appendix 1 hereto (“Borrowers”)
 
And
 
Pan Dangyu (“Lender”)
 
 
 

--------------------------------------------------------------------------------


 
This Contract is entered into on February 5, 2007 by and among:
 
(1)
All Borrowers listed on Appendix 1 hereto (“Borrowers” ); and

 
(2)
Pan Dangyu, (“Lender”).

 
Whereas:
 

(1)
Hong Kong Highpower Technology Company Limited (“HK Highpower”) is a company of
limited liability registered and incorporated under the laws of Hong Kong. On
the date hereof, the authorized share capital of HK Highpower is HK$500,000
divided into 500,000 ordinary shares of HK$1 each, of which, the issued share
capital is HK$500,000 divided into 500,000 ordinary shares of HK$1 each;

 

(2)
The Lender and other existing shareholders of HK Highpower intend to launch
reverse merger with an OTCBB-listed American company. To motivate the employees
of HK Highpower (i.e. the Borrowers) to keep on making contributions to HK
Highpower, the Lender and other shareholders, i.e. Li Wengliang and Ma Wenwei
(“Transferor”) are willing to transfer a number of the shares of HK Highpower to
the Borrowers at the price of HK$80.00 per share;

 

(3)
To complete the transfer of shares, the Lender is willing to provide the
Borrowers with a total loan of six million Hong Kong Dollars (HK$6,000,000,00)
as prescribed herein (as per the amount of loan for each Borrower as listed in
Appendix 1 hereto and the provisions on the transfer of shares specified in
Appendix 2 hereto). NOW THEREFORE, the parties have entered into this Contract
as below:

 
1.
Definitions and Interpretation

 
1.01 Unless otherwise stipulated in the context hereof, the following terms
shall have the following meanings:
 
“Loan Amount” means six million Hong Kong Dollars (HK$6,000,000,00) of loan
provided by the Lender for the Borrowers under Article 2 hereof or the loan
amount for each Borrower as listed in Appendix 1 hereto;
 
“Events of Breach” means any event listed in Article 8.01 hereof;
 
“China” means the People’s Republic of China (excluding Hong Kong);
 
“Hong Kong” means Hong Kong Special Administrative Region of the People’s
Republic of China;
 
“Disposal” includes any sale, transfer, donation, exchange, reduction, leasing
out, waiver of leasing, license, preservation, abandonment, compromise,
cancellation of mortgage, setup of mortgage, or transaction after giving any
option or right or interest, or any agreement relating to any one of the above.
The concept of “making disposal” shall be interpreted accordingly;
 
2

--------------------------------------------------------------------------------


 
“Debts” includes any obligation of paying or repaying the loan (whether present
or future, actual or contingent debts, or the repayment obligation born in the
capacity of debtor);
 
“Laws” include common law or customary law and Constitution, treaty, convention,
decree, law, verdict, regulations, temporary regulations and rules, judgment,
detailed rules for implementation, orders, award, rules and regulations with
legal effect, civil law and equity law rules. “Legal” and “illegal” shall also
be interpreted accordingly;
 
“Hong Kong Dollars” and “HK$” mean the legal currency of Hong Kong that is in
current circulation or will be issued at any time in the future;
 
“American Company” means the OTCBB-listed American company that is the object of
the reverse merger contemplated by the Lender and other HK Highpower
shareholders through the transfer of HK Highpower shares;
 
“Shenzhen Highpower” means Shenzhen Highpower Technology Company Limited, a
company wholly owned by HK Highpower and registered under the laws of China.
 
1.02  Unless otherwise described in the context, the following term used herein
shall have the following meanings:
 
This “Contract” or any other agreement mentioned herein includes any revision,
supplementation or update made to this Contract and such other agreements from
time to time;
 
1.03 Headings are for convenience only and should be disregarded in the
interpretation hereof. Unless otherwise indicated, the conditions and appendixes
mentioned herein mean the conditions hereof and appendixes hereto.
 
1.04 A written law includes any revision thereof that will not increase the
responsibilities of the parties to this Contract hereunder;
 
1.05 Unless otherwise stipulated, time means Hong Kong time.
 
1.06 The signatories mentioned herein shall include (when appropriate) their
respective inheritors or transferees (whether or not created due to any merger).
 
2.
Loan

 
Subject to the terms and conditions hereof and the representations, warranties
and covenants made by the Borrowers herein, the Lender agrees to provide a loan
for the Borrowers as set forth in Appendix 1 hereof, which amounts to a total of
six million Hong Kong Dollars (HK$6,000,000.00), while the Borrowers agree to
accept the loan as per the terms and conditions hereof and fulfill their
obligations and responsibilities stipulated hereunder.
 
3

--------------------------------------------------------------------------------


 
3.
Purpose of Loan

 
The Borrowers hereby guarantee and undertake to the Lender that the entire loan
will be used toward the purchase of the shares of HK Highpower as set forth in
Appendix 2 hereto; the Borrowers agree that the Lender can pay the loan amount
directly to the transferor.
 
4.
Interest

 
The loan does not bear any interest. The Borrowers shall not pay any interest on
the loan.
 
5.
Repayment

 
5.01 The Borrowers undertake to repay the loan to the Lender:
 

 
(a)
Within one month after expiration or termination of the labor contract between
the Borrowers and HK Highpower;

 

 
(b)
When any Event of Breach takes place; and

 

 
(c)
Before the Borrowers transfer all or part of the shares of HK Highpower or the
American company.

 
5.02 The Borrowers can also repay the loan, in part or in whole, to the Lender
ahead of schedule at any time they see fit, provided that the other covenants
(especially those in Article 6 hereof) made by the Borrowers herein shall remain
valid and applicable.
 
5.03 The Borrowers can repay the loan to the Lender in cash or by transferring
to the Lender the shares of HK Highpower or the American Company in their
possession that are of same amount in value as the loan amount.
 
6.
Covenants of the Borrowers

 
6.01 The Borrowers hereby undertake to the Lender as follows:
 

 
(a)
Continued Implementation of Labor Contract

 
The Borrowers undertake to continue to fulfill the responsibilities under the
labor contract they have signed with Shenzhen Highpower and to serve Shenzhen
Highpower for a minimum number of years as indicated in Appendix 3 hereto. The
minimum number of years of service shall start on the day the loan takes effect.
 
If the above-mentioned labor contract is terminated by the Borrowers or Shenzhen
Highpower, the Borrowers undertake to repay the loan to the Lender in cash or by
transferring to the Lender the shares of HK Highpower or the American Company in
their possession that are of same amount in value as the loan amount (including
the dividends accumulated and not yet distributed since the date of their
purchase of the shares of HK Highpower). The Borrowers agree that the Lender
can, at that time, use the part of loan still owed by the Borrowers to set off
the price first and then pay off the balance.
 
4

--------------------------------------------------------------------------------


 

 
(b)
Assistance Given to HK Highpower in the Reverse Merger

 
For the purpose of completing the reverse merger with the American Company by HK
Highpower, the Borrowers agree and undertake to transfer the shares of HK
Highpower in their possession to the American Company pursuant to the provisions
concluded by the Lender and the American Company for exchange of the shares of
the American Company, to sign all relevant acquisition agreements and to
transfer documents in a timely manner.
 

 
(c)
Lock-in Period

 
Except for the exchange and transfer related to the American Company mentioned
in above Article 6.1 (b), the Borrowers undertake not to transfer, donate, use
as debts setoff, abandon or otherwise dispose of all or part of the shares of HK
Highpower during the lock-in period. For the Borrowers, the locked-in period
prescribed herein is from the date this Contract is executed until their
repayment of the entire loan to the Lender and fulfill the minimum number of
years of service for Shenzhen Highpower as specified in Appendix 3 hereto.
 

 
(d)
Preemptive Right

 
The Borrowers undertake that if they transfer, donate, use as debts setoff,
abandon or otherwise dispose of all or part of the shares of HK Highpower or the
American Company in their possession after the expiration of the locked-in
period specified in Article 6.01 (c), the Lender shall enjoy preemptive right to
buy such shares from the Borrowers under the same conditions.
 
The Borrowers undertake to send the Lender a written notice about their
intention to transfer, donate, use as debts setoff, abandon or otherwise dispose
of all or part of the shares of HK Highpower or the American Company in their
possession. The Lender can exercise his preemptive right within seven days after
receipt of the notice, during which period the Borrowers shall not make transfer
or agree to transfer to any third party.
 

 
(e)
Right to Dividends

 
The Borrowers agree that, while they still owe the Lender any loan, the Lender
will receive on their behalf all the dividends and assets distributed to them by
HK Highpower and the American Company and are vested with full power to use such
dividends and assets against repayment of the loan and debts owed by the
Borrowers to the Lender. The Borrowers undertake to sign all necessary documents
and to take all necessary actions as reasonably required by the Lender so as to
enable the Lender to directly collect related dividends and assets prescribed
herein.
 
5

--------------------------------------------------------------------------------


 

 
(f)
Voting Right

 
The Borrowers hereby irrevocably and unconditionally vest the Lender with the
voting right of the shares of HK Highpower in their possession and undertake to
vest him with the voting right of the shares of the American Company that they
will have in the future for actual and unlimited exercise, as if the Lender were
the holder of the shares of HK Highpower or the American Company and enjoyed all
the powers, rights and interests relating to the exercise of voting right. The
Borrowers undertake to sign all necessary documents and take all necessary
actions as reasonably required by the Lender to authorize the Lender to exercise
the voting right on behalf of the Borrowers as prescribed herein.
 
7.
Representations and Warranties

 
7.01 The Borrowers represent and warrant that they will comply with the articles
of association, the bylaws and assume other responsibilities relating to their
shareholder status of HK Highpower and the American Company.
 
7.02 The Borrowers understand that the Lender has entered into this Contract
based on his trust in and reliance on the representations and warranties
contained herein.
 
8.
Events of Breach

 
8.01 Any of the following events shall constitute an Event of Breach:
 

 
(a)
Ownership

 
The Borrowers have transferred donated, use as debts setoff, abandoned or
otherwise disposed of all or any part of the shares of HK Highpower or the
American Company in their possession or the right to dividends or actual
interests associated therewith without obtaining the prior written consent of
Lender, unless prescribed herein.
 

 
(b)
Breach of Contract

 
The Borrowers have violated any covenant, any other obligations or
responsibility hereunder.
 

 
(c)
Material Adverse Changes

 
The Lender has reasonable basis to believe that there is material adverse
changes in the business operation and financial position of the Borrowers.
 

 
(d)
Potential Event of Breach

 
Any other event or circumstance that may become an Event of Breach because the
Lender sends a notice, the Lender determines there is material adverse impact,
or the grace period for rectification has expired.
 
6

--------------------------------------------------------------------------------


 
8.02Indemnification
 
In addition to repayment of loan under Article 5.01, the Borrowers shall also
indemnify the Lender for any expenses, losses, costs (including attorney fees
and other legal expenses), liabilities or indemnities (including loss in
interest difference) caused as a result of occurrence or the continued existence
of any actual or potential Event of Breach.
 
9.
Transfer

 
9.01 Interests and Responsibilities
 
This Contract shall secure the interests of any successor or transferee and they
shall be bound by this Contract. The signatories mentioned herein include the
relating successors and transferees.
 
9.02 Borrowers
 
The Borrowers shall not transfer any of their rights and obligations hereunder.
 
9.03 Lender
 
The Lender may transfer all or part of his rights, interests or responsibilities
hereunder to any third party at any time without obtaining the consent of the
Borrowers. The transferee shall be deemed as a contracting party hereto and, as
such, enjoy the same interests and bear the same responsibilities as those of
the Lender provided hereunder.
 
9.04 Transfer
 
If required by the Lender, the Borrowers shall sign an agreement with the Lender
and his transferee to transfer all or part of the rights, interests and
responsibilities of the Lender hereunder. From the date said agreement is
signed, the Borrowers shall relieve the Lender of his responsibilities
transferred in part or in whole and shall seek from the transferee for
performing relevant responsibilities.
 
9.05 Third Party
 
Subject to Article 9.02, the Borrowers agree that the Lender may allow any third
party at any time to get involved or take part in this Contract in any form to
share and assume the Lender’s rights, interests and responsibilities hereunder.
 
9.06 Disclosure of Information
 
The Lender may, at any time, provide any third party who has the potential to
become a transferee, inheritor or participant with the data regarding the amount
of the loan, the financial position of the Borrowers, the business status and
assets, the content of this Contract and other credit files, relevant
transactions and the loan conditions.
 
7

--------------------------------------------------------------------------------


 
10.
Revision, Waiver and Compensation

 
Any revision or waiver of any provision hereof and any waiver statement made due
to any breach hereunder are not valid until they are signed in written form by
the authorized representatives of the signatories.
 
11.
Notices and Communications

 
11.01 Address or Fax Number
 
Unless otherwise stipulated, any notice, demand or other communication given to
the Borrowers or the Lender hereunder shall be in written form and be sent via
courier or mail, postage prepaid, to the address listed in Appendix 4 hereto (or
to other address or fax number upon a specific three-day written prior notice to
the recipient).
 
11.02 Service of Communication
 
Any notice, demand or other communication given to the Borrowers shall be deemed
effectively given: (a) by courier; (b) three days after being sent by mail,
subject to evidence showing that said notice, demand or other communications
have been sent to the correct address postage prepaid; (c) when sent by fax
(proven by complete record of transmission). But, any notice, demand or other
communication sent by the Borrowers to the Lender shall be deemed effectively
given only after they are actually received by the Lender.
 
12.
Certificate of Liabilities

 
The authorized employee of the Lender will sign a written certificate within the
designated time limit concerning the liabilities of the Borrowers in this
Contract and other credit files, which shall be absolutely binding upon the
Borrowers (including use during legal procedures) and against which the
Borrowers shall not raise any objections (except for any manifest errors
contained herein).
 
13.
Entire Contract

 
The related documents described herein constitute the entire obligations of the
Lender and the Borrowers and supersede any previous expressions of intent and
understanding in respect of the transaction contemplated herein.
 
14.
Severability and Conflict

 
In accordance with the applicable laws, if any provision hereof is illegal,
invalid or unenforceable or being declared as illegal, invalid or unenforceable
by a court or arbitral tribunal, such provision shall be deleted from this
Contract as far as possible within the scope allowed by the applicable laws so
that the legality, validity and enforceability of other provisions hereof will
not be prejudiced. After the deletion, all of the remaining provisions shall
remain valid.
 
8

--------------------------------------------------------------------------------


 
15.
Governing Laws and Jurisdiction

 
15.01 Jurisdiction
 
This Contract and the rights and obligations of the parties hereto are governed
by and interpreted in accordance with the laws of Hong Kong. The Borrowers agree
that any and all law suits or proceedings arising from this Contract or in
connection therewith shall be handled by a Hong Kong court. The Borrowers
irrevocably agree to and accept the nonexclusive jurisdiction of Hong Kong
courts over any legal actions or proceedings which arise from themselves or
their properties; however,, the Borrowers agree that the Lender may file a law
suit with the court where the Borrowers are located, which also has jurisdiction
over this Contract.
 
15.02 Non-exclusivity of Lawsuits
 
This Contract shall not restrict the Lender from initiating any law suits or
proceedings against the Borrowers or their property in other national or
regional courts with jurisdiction, nor shall it restrict any process of service
allowed by the applicable laws. Lender’s initiating or carrying out a lawsuit in
one or more than one national or regional court with jurisdiction does not
exclude an action being brought with another national or regional court, whether
or not the two are simultaneous.
 
15.03 Acceptance of Judgment
 
For law suit arising from this Contract or in connection therewith, the
Borrowers hereby irrevocably and unconditionally waive any objection in this
regard if they choose to initiate law suit in Hong Kong now or in the future..
The Borrowers also agree that the final judgment from such law suit has
conclusive effect and can be enforced in other countries or regions with
jurisdiction. The authenticated counterpart of the judgment shall be deemed as
the final evidence of the facts and amounts of the debts.
 
16.
Agent

 
The Borrowers hereby irrevocably appoint Mr. Chen Jinfu (address: Room 2105,
21st/F, Langham Office Tower, 8 Argyle Street, Mong Kok, Hong Kong) as their
agent to collect and acknowledge any writ, subpoena, judgment or other notices
in Hong Kong on their behalf. If for any reason, said agent (or his successor)
refuses to act or no longer acts as the agent of the Borrowers for purpose
hereof, the Borrowers shall immediately appoint a succeeding agent that is
satisfactory to the Lender, notify the Lender of the new appointment, and send
the Lender a copy of the power of attorney which authorizes the new agent to
accept documents from the legal proceedings. However, prior to receipt of such
notice, the Lender has the right to deem the above agent (or his successor) as
the agent of the Borrowers for the purpose of this clause. The Borrowers agree
that any document of the above legal proceedings shall be deemed to be
sufficiently delivered if it is sent to the service agent to his address then in
Hong Kong, whether or not the service agent forwards the document to the
Borrowers.
 
9

--------------------------------------------------------------------------------


 
Appendix 1
List of Borrowers


Borrowers
Loan Amount (HKD)
Loan Amount Transferee
QIU Yuzhi
948,000
LI Wenliang
XIAO Wenjia
720,000
LI Wenliang
ZhONG Cheng
140,000
LI Wenliang
GONG Haiguan
64,000
LI Wenliang
WANG Yuanfei
64,000
LI Wenliang
ChEN Dong
64,000
LI Wenliang
QIU Yu
240,000
MA Wenwei
LIU Wenxin
200,000
MA Wenwei
KONG Lingkun
400,000
MA Wenwei
LIAO Xingqun
200,000
MA Wenwei
WEN Heng
200,000
MA Wenwei
GUO Yujie
200,000
MA Wenwei
SU Yangxiang
40,000
MA Wenwei
HAN Xiaohui
40,000
MA Wenwei
ZHANG Dehui
200,000
MA Wenwei
GAN Yongzhong
140,000
MA Wenwei
ZHUO Dagao
76,000
MA Wenwei
PU Lixiang
140,000
MA Wenwei
HUANG Renhua
60,000
MA Wenwei
GUO Yongqiang
60,000
MA Wenwei
PAN Xiaoling
400,000
MA Wenwei
TANG Dongfang
400,000
MA Wenwei
YIN Zhouhao
400,000
MA Wenwei
LI Xiangli
200,000
MA Wenwei
WU Yue
64,000
MA Wenwei
CHEN Jiang
140,000
MA Wenwei
TANG Suiming
200,000
MA Wenwei
Total
6,000,000
 

 
10

--------------------------------------------------------------------------------


 
Appendix 2
Share Transfer of HK Highpower


Borrower
Transferor
Shares Transferred by HK Highpower
QIU Yuzhi
LI Wenliang
11,850
XIAO Wenjia
LI Wenliang
9,000
ZhONG Cheng
LI Wenliang
1,750
GONG Haiguan
LI Wenliang
800
WANG Yuanfei
LI Wenliang
800
ChEN Dong
LI Wenliang
800
QIU Yu
MA Wenwei
3,000
LIU Wenxin
MA Wenwei
2,500
KONG Lingkun
MA Wenwei
5,000
LIAO Xingqun
MA Wenwei
2,500
WEN Heng
MA Wenwei
2,500
GUO Yujie
MA Wenwei
2,500
SU Yangxiang
MA Wenwei
500
HAN Xiaohui
MA Wenwei
500
ZHANG Dehui
MA Wenwei
2,500
GAN Yongzhong
MA Wenwei
1,750
ZHUO Dagao
MA Wenwei
950
PU Lixiang
MA Wenwei
1,750
HUANG Renhua
MA Wenwei
750
GUO Yongqiang
MA Wenwei
750
PAN Xiaoling
MA Wenwei
5,000
TANG Dongfang
MA Wenwei
5,000
YIN Zhouhao
MA Wenwei
5,000
LI Xiangli
MA Wenwei
2,500
WU Yue
MA Wenwei
800
CHEN Jiang
MA Wenwei
1,750
TANG Suiming
MA Wenwei
2,500

 
11

--------------------------------------------------------------------------------


 
Appendix 3
Minimum Year of Service Undertaken by Borrowers with HK Highpower


Borrowers
Minimum Year of Service Undertaken with HK Highpower
QIU Yuzhi
Three Years
XIAO Wenjia
Three Years
ZhONG Cheng
Three Years
GONG Haiguan
Five Years
WANG Yuanfei
Three Years
ChEN Dong
Three Years
QIU Yu
Three Years
LIU Wenxin
Five Years
KONG Lingkun
Five Years
LIAO Xingqun
Five Years
WEN Heng
Five Years
GUO Yujie
Five Years
SU Yangxiang
Three Years
HAN Xiaohui
Three Years
ZHANG Dehui
Five Years
GAN Yongzhong
Five Years
ZHUO Dagao
Three Years
PU Lixiang
Three Years
HUANG Renhua
Three Years
GUO Yongqiang
Three Years
PAN Xiaoling
Five Years
TANG Dongfang
Five Years
YIN Zhouhao
Three Years
LI Xiangli
Three Years
WU Yue
Three Years
CHEN Jiang
Three Years
TANG Suiming
Three Years

 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed as of the date first indicated
above.
 
Lender
this Agreement executed, sealed and delivered)
By: PAN Dangyu
/s/ Pan Dang Yu
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
住址:
     
Borrower
 
this Agreement executed, sealed and delivered)
By: QIU Yuzhi
/s/ Qiu Yuzhi
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: XIAO Wenjia
/s/ Xiao Wenjia
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: ZHONG Cheng
/s/ Zhong Cheng
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: GONG Haiguan
/s/ Gong Haiguan
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:

 
13

--------------------------------------------------------------------------------


 
this Agreement executed, sealed and delivered)
By: WANG Yuanfei
/s/ Wang Yuanfei
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: CHEN Dong
/s/ Chen Dong
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: QIU Yu
/s/ Qiu Yu
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: LIU Wenxin
/s/ Liu Wenxin
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: KONG Lingkun
/s/ Kong Lingkun
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: LIAO Xingqun
/s/ Liao Xingqun
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: WEN Heng
/s/ Wen Heng
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: GUO Yujie
/s/ Guo Yujie
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: SU Yangxiang
/s/ Su Yangxiang
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:

 
14

--------------------------------------------------------------------------------


 
this Agreement executed, sealed and delivered)
By: HAN Xiaohui
/s/ Han Xiaohui
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: ZHANG Dehui
/s/ Zhang Dehui
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: GAN Yongzhong
/s/ Gan Yongzhong
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: ZHUO Dagao
/s/ Zhuo Dagao
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: PU Lixiang
/s/ Pu Lixiang
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: HUANG Renhua
/s/ Huang Renhua
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: GUO Yongqiang
/s/ Guo Yongqiang
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:

 
15

--------------------------------------------------------------------------------


 
this Agreement executed, sealed and delivered)
By: PAN Xiaoling
/s/ Pan Xiaoling
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: TANG Dongfang
/s/ Tang Dongfang
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: YIN Zhouhao
/s/ Yin Zhouhao
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: LI Xiangli
/s/ Li Xiangli
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: WU Yue
/s/ Wu Yue
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: CHEN Jiang
/s/ Chen Jiang
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:
   
this Agreement executed, sealed and delivered)
By: TANG Suiming
/s/ Tang Suiming
   
Witness: LIU Jingli
/s/ Liu Jingli
Personal ID:

 
16

--------------------------------------------------------------------------------


 